Citation Nr: 0326456	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-06 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disability and fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to September 
1993.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Department 
of Veterans Affairs (VA)Indianapolis, Indiana Regional Office 
(RO).  

A videoconference hearing was held in July 2002 before a 
Veterans Law Judge who is no longer employed by the Board.  
38 U.S.C.A. § 7107(c), (e) (West 2002).  In October 2003, the 
veteran was advised of her right to another hearing before a 
Veterans Law Judge who would render a decision in the case.  
The veteran indicated that she did not wish to have another 
hearing.  

The record reflects that a motion to advance on the docket 
was filed in July 2003. By letter dated in August 2003, the 
Board ruled favorably on the motion to advance this case on 
the docket.  See 38 C.F.R. § 20.900(c) (2003).


REMAND

There have been changes in the law during the pendency of 
this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), made significant changes to the VA's duty to notify 
and to assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2003).  

Subsequent to the enactment of the VCAA, the Board undertook 
additional development on the claim, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2003).  This development 
has been completed, and additional evidence has been 
associated with the claims file, including VA examinations 
conducted in March and June 2003.  However, the United States 
Court of Appeals for the Federal Circuit recently invalidated 
the regulations, which empowered the Board to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the veteran or his representative.  
Disabled American Veterans v. Sec' y of Veterans Affairs, 327 
F. 3d 1339 ((Fed. Cir. 2003).  In this case, a waiver has not 
been received. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The Board notes that 
neither recent VA examination report contains the medical 
opinion sought by the Board and an addendum should be 
obtained.  However, it is the RO's responsibility to ensure 
that all appropriate development is undertaken in this case.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  Refer the claims folder to the 
physician who examined the veteran in 
June 2003 to make an addendum to the 
rheumatologic examination report.  Send 
the claims folder to the examiner for 
review.  For purposes of the addendum, 
the examiner should review the previous 
report and the entire record.  If the 
examiner is not available, schedule a new 
examination to determine the etiology of 
the claimed cervical spine disability and 
fibromyalgia.  The examiner should 
provide the following:

	a.  A diagnosis for any currently 
found disability of the cervical spine.  
If there is no current cervical spine 
disability, the examiner should state 
that finding.

	b.  An opinion as to whether it is 
at least as likely as not that any 
currently diagnosed cervical spine 
disorder had its onset during the 
veteran's active service and/or is 
related to an inservice injury or 
disease.

	c.  An opinion as to whether it is 
at least as likely as not that the 
currently diagnosed fibromyalgia had its 
onset during the veteran's active service 
and/or is related to an inservice injury 
or disease.

2.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




